     Case 3:20-cv-00778 Document 20 Filed 05/21/21 Page 1 of 3 PageID #: 97




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


ROBERT LEE LEGG, JR.,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0778

PUTNAM CO. SHERIFF OFFICE;
WESTERN REGIONAL JAIL;
PRIM CARE MEDICAL STAFF; and
OFFICER ROMAN,

                             Defendants.

                        MEMORANDUM OPINION AND ORDER

       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation, pursuant to 28

U.S.C. § 636(b)(1)(B). Magistrate Judge Eifert has submitted her Proposed Findings and

Recommendations (“PF&R”) (ECF No. 16). Magistrate Judge Eifert recommends that the

Complaint be dismissed, without prejudice, because Plaintiff has failed to provide sufficient

factual allegations to state a viable claim. She further recommends denial of the Application to

Proceed in forma pauperis (ECF No. 12); denial of the Motion for Appointment of Counsel (ECF

No. 14); and denial of the Motion Granting Full Immunity (ECF No. 15).

       After the Magistrate Judge issued her recommendations, Plaintiff filed objections (ECF

No. 19) and renewed his prior motions for appointment of counsel and miscellaneous relief (ECF

Nos. 17, 18). For the following reasons, the Court DENIES Plaintiff’s objections and pending

motions, and ADOPTS the Magistrate Judge’s PF&R.
     Case 3:20-cv-00778 Document 20 Filed 05/21/21 Page 2 of 3 PageID #: 98




        “[T]he Court may adopt, without explanation, any of the magistrate judge’s

recommendations to which the prisoner does not object.” Reynolds v. Saad, No. 1:17CV124, 2018

WL 3374155, at *2 (N.D.W. Va. July 11, 2018) aff'd, 738 F. App’x 216 (4th Cir. 2018) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Failure to file specific objections waives

review of both factual and legal questions. See United States v. Schronce, 72 7 F.2d 91, 94 & n.4

(4th Cir. 1984). Here, Plaintiff did not raise specific objections to Magistrate Judge Eifert’s PF&R.

Rather, Plaintiff raised two vague arguments, neither of which justify rejection of the PF&R.

        First, Plaintiff claims that he is eligible for appointment of counsel because he was found

not competent to stand trial. The Court rejects this objection and denies the Motion for

Appointment of Counsel for the same reasons Magistrate Judge Eifert provided in the PF&R and

January 12, 2021 Order (ECF No. 11). Magistrate Judge Eifert correctly applied 28 U.S.C. §

1915(e), which allows the court the discretion to request an attorney to represent any person who

is unable to afford counsel. 28 U.S.C. § 1915(e)(1). Only where a plaintiff’s case presents

“exceptional circumstances” will the denial of a request for appointment of counsel be deemed an

abuse of discretion. Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.1984) (citing Cook v. Bounds,

518 F.2d 779 (4th Cir.1975)). As explained by Magistrate Judge Eifert, there are not “exceptional

circumstances” for appointment of counsel because Plaintiff’s claims are frivolous. Moreover,

although Plaintiff asserts that he is incompetent, the Court is satisfied that he is able to read, write,

and understand the Magistrate Judge’s instructions to supplement his allegations (ECF Nos. 5, 9).

His subsequent failure to supplement the Complaint and failure to specifically object to the

PF&R’s Findings of Fact further supports Magistrate Judge Eifert’s conclusion.

        The Court rejects Plaintiff’s second objection for the same reason. Plaintiff objects to

Magistrate Judge Eifert’s recommended denial of his Application to Proceed in forma pauperis by



                                                  -2-
     Case 3:20-cv-00778 Document 20 Filed 05/21/21 Page 3 of 3 PageID #: 99




vaguely conveying his hope that the Court received his amended Application. The Court indeed

received Plaintiff’s amended Application (ECF No. 12). However, because his claims are frivolous

and warrant dismissal, the amended Application is moot.

       For the reasons stated above, the Court DENIES Plaintiff’s Objection to the PF&R (ECF

No. 19) and his renewed Motion for Appointment of Counsel (ECF No. 17); ADOPTS AND

INCORPORATES the Findings and Recommendation of the Magistrate Judge (ECF No. 16);

and DISMISSES the Complaint, without prejudice. The Court further DENIES AS MOOT

Plaintiff’s motion for discovery and other miscellaneous relief from the Putnam County Sheriff

(ECF No. 18).

       The Court DIRECTS the Clerk to REMOVE this matter from the docket of the Court,

and to send a copy of this Order to counsel of record and any unrepresented parties.

                                             ENTER:         May 21, 2021




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -3-
